Order, Supreme Court, Bronx County (John P. Collins, J.), entered on or about September 29, 2011, which denied defendant’s CPL 440.46 motion for resentencing, unanimously reversed, as a matter of discretion in the interest of justice, the motion granted, the order replaced by an order specifying and informing defendant of a proposed sentence of two years plus one year of postrelease supervision, and the matter remanded for further proceedings.
Substantial justice does not dictate denial of resentencing *436pursuant to the Drug Law Reform Act of 2009 (see e.g. People v Milton, 86 AD3d 478 [2011]). Defendant’s prison record, including his participation in rehabilitation programs, was generally favorable, and there was nothing about the underlying offense or defendant’s criminal history that was so serious as to outweigh the positive factors. Concur — Mazzarelli, J.P., Friedman, Acosta, Freedman and Abdus-Salaam, JJ.